Citation Nr: 0816587	
Decision Date: 05/20/08    Archive Date: 05/29/08

DOCKET NO.  04-43 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.	Evaluation of service-connected degenerative joint disease 
with varus deformity right knee, currently rated as 10 
percent disabling.  

2.	Evaluation of service-connected instability of the right 
knee, current rated as 20 percent disabling.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 



INTRODUCTION

The veteran had active service from March 1979 to March 1983.               

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in September 
2003 of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Louisville, Kentucky.  


FINDINGS OF FACT

1.	The veteran has a varus deformity in his right knee.  

2.	The veteran does not have severe instability in his right 
knee.  

3.	The veteran has degenerative joint disease in his right 
knee.


CONCLUSIONS OF LAW

1.	The schedular criteria for an evaluation in excess of 10 
percent, for the veteran's service-connected varus 
deformity, right knee, have not been met.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5299-
5263 (2007).  

2.	The schedular criteria for an evaluation in excess of 20 
percent, for the veteran's service-connected instability, 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007). 

3.	The schedular criteria for a separate 10 percent 
evaluation, for the veteran's service-connected degenerative 
joint disease, right knee, have been met since June 9, 2003.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2007).  
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran claims entitlement to increased ratings for his 
service connected knee disorders.   In the interest of 
clarity, the Board will initially discuss whether these 
claims have been properly developed for appellate purposes.  
The Board will then address the merits of the claims, 
providing relevant VA law and regulations, the relevant 
facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim and whether the claimant or the VA is 
expected to provide the evidence, and is required to request 
from the claimant any other evidence in his or her possession 
that pertains to the claim.  Id. 

VA satisfied VCAA notification requirements here letters from 
VA dated in June 2003, August 2003, and May 2007.  38 
U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  VA informed the 
veteran of the elements that comprise his claims and of the 
evidence needed to substantiate the claims.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VA 
requested from the veteran relevant evidence, or information 
regarding evidence which VA should obtain (the Board also 
finds that the veteran was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claims).  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (veteran 
should be notified that he should submit any pertinent 
evidence in his possession).  VA advised the veteran of the 
respective duties of the VA and of the veteran in obtaining 
evidence needed to substantiate his claims.  And VA provided 
notification to the veteran prior to the initial adjudication 
of his claims in September 2003.  See Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006) (VCAA notice must be provided 
to a claimant before the initial unfavorable RO decision).

The Board notes a deficiency with VCAA notification, however.  
Though VA provided the veteran with general notification on 
disability evaluations, VA has not provided the veteran with 
particular notification on disability criteria for his 
increased rating claims here.  See Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008).    

Nevertheless, the Board finds that any presumed prejudice 
incurred by the veteran as a result of the incomplete notice 
has been rebutted by the record, and that proceeding with a 
final decision is appropriate here.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328.  In the December 2004 Statement of the Case 
submitted to the veteran, VA detailed the rating codes and 
disability criteria relevant here under 38 C.F.R. § 4.71a, 
and detailed 38 C.F.R. § 4.10, which informs the veteran that 
he must show any effects of worsening, or increase in 
severity, upon his ordinary activities of daily life 
including employment.  And, in the May 2007 VA compensation 
examination report of record, the examiner indicates that the 
veteran provided information with respect the way that his 
right knee disorders affect his daily life to include 
employment.  See Vazquez-Flores, supra.  Moreover, the Board 
notes that the RO readjudicated the veteran's claims in a 
September 2007 Supplemental Statement of the Case.  See 
Mayfield, supra.  Based on this background, the Board finds 
the lack of notice regarding the relevant disability criteria 
to be harmless error in this matter.  The Board finds that VA 
satisfied VCAA notification requirements here.  

With regard to VA's duty to assist, the VCAA requires that VA 
make reasonable efforts to assist the veteran in obtaining 
evidence necessary to substantiate a claim for benefits 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 
U.S.C.A. § 5103A.  The VCAA provides that the assistance 
provided by the Secretary shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary, as further defined by 
statute, to make a decision on the claim.  38 U.S.C.A. § 
5103A.  

In this matter, the Board finds that VA's duty to assist has 
been satisfied as well.  The RO obtained medical records 
relevant to the appeal.  VA afforded the veteran the 
opportunity to appear before hearings to voice his 
contentions.  And VA provided the veteran with VA 
compensation examinations.  

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with VA's duties to notify or assist the veteran in 
this appeal.  Therefore, the veteran has not been prejudiced 
as a result of the Board deciding his claims here.  

II.  The Merits of the Claims for Increased Rating

In June 2003, the veteran claimed service connection for a 
right knee disorder.  In the September 2003 rating decision 
on appeal, the RO granted service connection for a varus 
disorder, with degenerative joint disease, of the right knee, 
and for instability of the right knee.  The RO granted 10 
percent for the varus disorder, and 20 percent for the 
instability.  In his November 2003 notice of disagreement, 
the veteran argued for higher ratings.  For the reasons set 
forth below, the Board partly agrees with the veteran that an 
increase in rating is due here.  Although increased ratings 
are not due at any time during the period of appeal for the 
varus and instability disorders (10 and 20 percent 
respectively), the veteran's degenerative arthritis should be 
separately rated here at 10 percent disabling.  See Fenderson 
v. West, 12 Vet. App. 119 (1999) (in cases where the original 
rating assigned is appealed, consideration must be given to 
whether a higher rating is warranted at any point during the 
pendency of the claim). 

	Legal Authority

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria for 
that rating.  Otherwise, the lower rating will be assigned.  
See 38 C.F.R. § 4.7.  Any reasonable doubt regarding a degree 
of disability will be resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  When the evidence is in relative equipoise, 
the veteran is accorded the benefit of the doubt.  See 38 
U.S.C.A. § 5107(b).   

Disabilities of the knee are rated under Diagnostic Code (DC) 
5256 through DC 5263 of 38 C.F.R. § 4.71a (2007).  Diagnostic 
Code 5256 addresses ankylosis of the knee.  Diagnostic Code 
5257 addresses recurrent subluxation or lateral instability.  
Diagnostic Code 5258 addresses dislocated cartilage in the 
knee manifested by frequent episodes of "locking," pain, 
and effusion into the joint.  Diagnostic Code 5259 addresses 
the surgical removal of semilunar cartilage.  Diagnostic 
Codes 5260 and 5261 address limitation of motion in the leg.  
Diagnostic Code 5262 addresses impairment of the tibia and 
fibula.  And Diagnostic Code 5263 addresses genu recurvatum.  
The Board also notes the relevance here of DCs 5003 and 5010 
of 38 C.F.R. § 4.71a as these DCs address arthritis of a 
major joint such as the knee.  See 38 C.F.R. § 4.71a.             

	Facts 

The relevant medical evidence of record consists of VA 
compensation examination reports dated in August 2003 and May 
2007, VA treatment records dated from February 2000 to 
October 2006, and private treatment records dated in July and 
August 2001.    

The August 2003 examiner noted the veteran's complaints of 
reduced functionality in his right knee, and the effect his 
disability has on his employment as a manual laborer in the 
fencing industry.  The veteran reported pain, weakness, 
stiffness, giving way, and lack of endurance.  He noted that 
he used a knee brace and has difficulty walking on rough 
terrain.  

On examination, the examiner noted an obvious varus 
deformity.  He noted atrophy of the right calf and thigh.  He 
noted range of motion of -5 extension and 130 flexion.  He 
noted effusion around the right patella.  He noted antalgic 
gait on the right.  He noted June 2003 Magnetic Resonance 
Imaging of the right knee which found moderate joint 
effusion, some loose bodies, a loss of articular cartilage 
seen at the medial femoral condyle with irregularity of the 
articular surface, prolongation indicating edema, a mildly 
irregular medial meniscus, anterior and posterior cruciate 
ligaments intact, and an unremarkable lateral meniscus, 
unremarkable medial and lateral collateral ligaments, and 
grossly unremarkable patella and patellar cartilage.  The 
examiner also noted moderate degenerative arthritis.  

As an impression, the August 2003 VA examiner noted 
moderately severe degenerative joint disease of the right 
knee with findings compatible with bursal or synovial 
osteochondromatosis.  He then noted valgus posture, 
instability, and pain.  

The May 2007 examiner indicated that she reviewed the entire 
claims file.  The examiner indicated that the veteran 
underwent right knee surgery in April 2005 for removal of a 
loose body.  

The examiner noted the veteran's functional limitations on 
standing and walking.  The examiner noted that the veteran 
did not need assistive devices for walking.    The examiner 
noted the veteran's complaints that his knee gives way, is 
painful, stiff, and weak, locks several times per week, and 
has repeated effusion.  The examiner noted antalgic gait.  

On examination, the examiner noted active range of motion of 
90 to -8 degrees extension with pain beginning at 70 degrees, 
and 0 to 105 degrees flexion with pain beginning at 85 
degrees.  The examiner also noted no loss of range after 
three repetitions.  

The examiner diagnosed the veteran with osteochondritis 
dessicans with loose bodies, moderate medial/lateral 
instability, degenerative joint disease, a varus deformity, 
and a present but abnormal meniscus.    

The examiner also noted as significant the disability's 
impact on the veteran's occupational activities in fencing, 
but noted that the veteran would be unimpaired in a sedentary 
occupation.    

	Analysis

The Board has closely reviewed and analyzed this evidence.  
As will be further detailed below, the Board finds an 
increased rating unwarranted here based on the knee-specific 
diagnostic codes - DCs 5256-5263.  But the Board finds that a 
separate 10 percent evaluation is warranted under DC 5010, 
which addresses degenerative joint disease.  See 38 C.F.R. § 
4.71.  See also Lichtenfels v. Derwinski, 1 Vet. App. 484 
(1991); VAOPGCPREC 9-98 (August 14, 1998); VAOPGCPREC 23-97 
(July 1, 1997).  

For an increase under DC 5256, the evidence must show 
ankylosis.  There is no evidence of such in the record here.  
For an increase under DC 5257, there must be evidence of 
severe recurrent subluxation or severe lateral instability.  
The veteran currently receives 20 percent under DC 5257 for 
moderate instability in his right knee.  An increase is not 
warranted under this code because there is no evidence of 
severe subluxation or instability - in fact, the May 2007 VA 
examiner characterized the veteran's instability as moderate.  
Diagnostic Code 5258 is not an avenue for increase here 
because, despite the veteran's complaints of pain, effusion, 
and locking, the record does not indicate a dislocated 
lateral meniscus.  Likewise an increase would not be 
authorized under DC 5259 as the veteran has not had his 
lateral meniscus removed.  Under DC 5260, a compensable 
evaluation is warranted for flexion limited to 35 degrees.  
The evidence shows that the veteran's pain free range of 
motion consistently has been shown at flexion of 70 degrees 
and beyond.  Under DC 5261, extension limited to 15 degrees 
or higher warrants a rating in excess of 10 percent.  But 
here, the evidence shows the veteran's extension to be 
consistently measured at or below 0 degrees.  For an 
increased rating under DC 5262, the evidence must show 
impairment of the tibia and fibula.  The Board reviewed no 
evidence of tibia-fibula impairment.  And an increase is not 
warranted under DC 5263 as the veteran has already been 
granted the maximum of 10 percent here for his varus disorder 
(The RO service connected the varus disorder under DCs 5299-
5263.  Diagnostic Code 5299 represents an unlisted disability 
requiring rating by analogy to one of the disorders rated 
under the code.  See 38 C.F.R. § 4.27.  In this matter, the 
RO has found DC 5263 as the most analogous DC to the 
veteran's service-connected varus disorder).    

Again the Board finds an increased rating unwarranted under 
the knee-specific DCs.  But the Board finds an additional 10 
percent rating warranted for the veteran's right knee 
arthritis, which is a separate disorder from his instability 
and his varus disorder.  Under DC 5003, traumatic arthritis 
is to be rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint involved.  
When there is some limitation of motion, but which is 
noncompensable under a limitation-of-motion code, a 10 
percent rating may be assigned with involvement of a major 
joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010 
(2007).

As noted, the veteran's limitation of motion in his right 
knee is noncompensable under DCs 5260 and 5261.  But the 
evidence clearly shows degenerative joint disease, in 
addition to a varus deformity and instability.  As the record 
shows that the veteran has three distinct disorders in his 
right knee, each of those disorders should be rated 
separately.  See 38 C.F.R. § 4.71, DCs 5003, 5010; 
Lichtenfels, supra; VAOPGCPREC 9-98, VAOPGCPREC 23-97; see 
also, 38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259 
(1994).  As such, a separate 10 percent evaluation is due 
here for right knee degenerative joint disease.  

The Board has considered whether higher ratings are warranted 
for the veteran's service-connected knee disorders based on 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness, which results 
in additional disability beyond that reflected on range of 
motion measurements.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  But the Board finds 
an additional increase under this authority unwarranted.  
Though the veteran experiences impairment with his right knee 
disorders, he is currently compensated for this under three 
separate diagnostic codes.  Moreover, the veteran has 
received the maximum rating for his varus disorder under DC 
5263, and has received the maximum rating for his arthritis 
under DCs 5003-5010.  The Board notes that an additional 10 
percent could be awarded under DC 5257 for instability.  But 
such an additional increase under Deluca et al. would not be 
warranted.  The record demonstrates that the veteran is 
capable of ambulating without an assistive device.  And the 
May 2007 VA examination demonstrated that the veteran's pain 
on motion began beyond compensable range of motion (i.e., at 
70 degrees extension and 85 degrees flexion).  As such, the 
Board finds the currently-assigned evaluations to be 
appropriate here.      

The Board notes that there is no indication in the record 
that application of the regular schedular standards is 
impracticable here.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. 
§ 4.1 (2007).  Hence, the Board is not required to remand 
this matter to the RO for the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) (2007) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).

The Board notes that it has closely reviewed and considered 
the veteran's statements in this matter.  While these 
statements may be viewed as evidence, the Board must also 
note that laypersons without medical expertise or training 
are not competent to offer medical evidence on matters 
involving diagnosis and etiology.  Therefore, the statements 
alone are insufficient to prove the veteran's claim.  
Ultimately, a lay statement, however sincerely communicated, 
cannot form a factual basis for granting a claim requiring 
medical determinations.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-5 (1992).  


ORDER

1.	Entitlement to an increased rating for the veteran's 
service-connected varus disorder, right knee, is denied.        

2.	Entitlement to an increased rating for the veteran's 
service-connected instability, right knee, is denied.        

3.	Entitlement to a separate 10 percent evaluation for the 
veteran's degenerative joint disease, right knee, is granted 
from June 9, 2003, subject to the laws and regulations 
controlling the payment of monetary benefits.  



____________________________________________
John E. Ormond, Jr.  
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


